

Exhibit 10.2a


SELECTIVE INSURANCE COMPANY OF AMERICA
DEFERRED COMPENSATION PLAN (2005)


AMENDMENT NO. 1


THIS AMENDMENT No. 1 is made by Selective Insurance Company of America (the
“Company”) to the Selective Insurance Company of America Deferred Compensation
Plan (2005) (the “Plan”).
 
WITNESSETH:
 
WHEREAS, the Company established the Plan, effective as of January 1, 2005, to
provide supplemental deferred compensation benefits to a select group of
management or highly compensated employees of the Company and its affiliates
that adopt the Plan; and
 
WHEREAS, the Company wishes to amend the Plan to provide for full vesting of the
matching contribution accounts of participants whose employment with the Company
and its affiliates is involuntarily terminated on or about February 2, 2008 in
connection with the 2008 Transition Program; and
 
WHEREAS, the Company wishes to further amend the Plan to provide for accelerated
vesting of a participant’s matching contribution account upon his or her death,
disability or attainment of age 65 while still employed by the Company or its
affiliates;  and
 
WHEREAS, the Company wishes to further amend the Plan to provide that, unless a
participant makes a separate election with respect to the payment of his or her
account upon his or her death in-service, distribution of the participant’s
account will be made in a single lump sum following his or her death; and

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company wishes to further amend the Plan to provide that, prior to
January 1, 2009, to the extent permitted by the administrator and consistent
with transition relief promulgated under Section 409A of the Internal Revenue
Code of 1986, as amended, participants may make changes to the commencement date
or form of distribution of their accounts without regard to the limitations set
forth in Section 8 of the Plan; and
 
WHEREAS, the Company may amend the Plan at any time in writing pursuant to
Section 20(a) thereof;
 
NOW, THEREFORE, the Company hereby amends the Plan as set forth below, and
directs that a copy of this Amendment No. 1 be delivered to the administrator of
the Plan.
 
1.            Effective as of January 1, 2005, Section 7(a) is hereby amended by
adding the following at the end thereof:
 
If the Participant does not make a separate election designating the time and
form of payment of his Account upon a Separation of Service resulting from
death, then, upon the Participant’s Separation from Service resulting from
death, his Account shall be distributed to his Beneficiary in a single lump sum.
 
2.           Effective as of January 1, 2007, Section 8 is hereby amended by
designating the current text as paragraph (a), entitled “General,” and by adding
a new paragraph (b) as follows:
 
(b)           Changes During Section 409A Transition Period.  Notwithstanding
anything in the Plan to the contrary, pursuant to transition relief promulgated
under Section 409A of the Code, including Internal Revenue Service Notices
2005-1, 2006-79 and 2007-86, at any time prior to January 1, 2009, if and to the
extent permitted by the Administrator, a Participant may change the commencement
date or form of a scheduled In-Service Distribution or Separation Distribution
by filing with the Administrator an election change in such form as may be
prescribed by the Administrator; provided, however, that such election may only
apply to amounts that would not otherwise be payable in the calendar year in
which the election change is made, and may not cause an amount to be paid in the
calendar year in which the election change is made that would not otherwise be
payable in such calendar year.
 
3.           Effective as of January 1, 2008, Section 9(b) is hereby amended by
replacing the last sentence thereof with the following:
 
Notwithstanding the foregoing, any unvested portion of a Participant’s Matching
Contribution Account will become fully vested in the event of the occurrence of
any of the following events before the Participant’s Separation from Service:
(i) a Change of Control; (ii) the attainment by the Participant of age
sixty-five (65); (iii) the Participant’s incurring a Disability; or (iv) the
death of the Participant.

 
2

--------------------------------------------------------------------------------

 

4.           Effective as of January 1, 2005, Section 12(b) is hereby deleted in
its entirety and replaced with the following:
 
(b)           Separation Distributions.  A Participant’s vested Account balance
shall be distributed in accordance with his Separation Distribution elections
upon the Participant’s Separation from Service; provided however that Separation
Distributions shall be made in a single lump sum and not in the form of
installment payments elected by the Participant if (1) the Participant’s total
vested Account balance under the Plan as of the date of his Separation from
Service (excluding any amounts which the Participant has elected to be paid as
In-Service Distributions), when aggregated with his total vested account balance
under the Old Plan, is less than $50,000; or (2) the Participant dies prior to
his Separation from Service without having made a separate election designating
the time and form of payment for distribution of his Account upon his death.
 
5.           Effective February 4, 2008, the Plan is hereby amended by adding a
new Appendix A as follows:
 
APPENDIX A


VESTING OF ACCOUNTS FOR PARTICIPANTS
AFFECTED BY 2008 TRANSITION PROGRAM


Notwithstanding anything in Section 9 of the Plan to the contrary, if a
Participant incurs a Separation from Service as the result of an involuntary
termination of the Participant’s employment with the Selective Group in
connection with the 2008 Transition Program, any unvested portion of the
Participant’s Matching Contribution Account shall become fully vested effective
as of the date of the Participant’s Separation from Service, provided the Member
enters into and does not subsequently revoke his acceptance of a separation
agreement and release acceptable to the Company.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 1 is hereby executed on this 29th day of
January, 2008.
 

 
SELECTIVE INSURANCE COMPANY
 
OF AMERICA
       
By:  
/s/ Michael H. Lanza
   
Name:
Michael H. Lanza
   
Title:
Executive Vice President and
     
General Counsel


 
4

--------------------------------------------------------------------------------

 
